HAND, Circuit Judge (dissenting).
It. seems to me that there is strong reason to distinguish the return of a seaman at the end of a voyage for which he has signed the articles, and on the same ship on which he left, from a re-entry one has not bound oneself to make-when one went away. A seaman is bound for the voyage, once he signs on; desertion is at-*17least a civil wrong. To say that every coasting vessel or fishing smack which passes the league limit subjects all aliens on board to all conditions of admission into the United States, including, I should suppose, the quota law, seems to me an impracticable interpretation of the law; yet I can see no escape from it, if my brothers are right. It means that American crews must be- made up of citizens and citizens only. That I should have thought was the opposite of the plain intention of Congress as respects our mercantile marine.
Nor can I see that we can escape considering the conflicts which our ruling raises with other statutes because they are not before us here. I can see no answer to the dilemma put by Rudkin, J., in Weedin v. Banzo Okada (C. C. A. 9) 2 F.(2d) 321, and that case is flat for the relator at bar. I agree that Chinese Cabin Waiter, 13 F. 286, and Chinese Laborers on Shipboard, 13 F. 291, arose under other statutes; but, for all that, if there is any principle in the matter at all, they, too, are in point. While I set no store upon the doctrine of an American ship as American soil, I do think that we should not apply this statute literally, but rather with an eye to the purpose for which it was intended.
I vote to reverse.